The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 17/213,687 by ADACHI et al. for “WIRELESS COMMUNICATION DEVICE AND WIRELESS COMMUNICATION METHOD FOR PROVIDING OPPORTUNITY OF FAIR TRANSMISSION TO TERMINALS”, filed on 03/26/2021. 
Claims 21-35 are now pending. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/26/2021;07/21/2021;01/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US10966214B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to determine whether to respond to the first type of frame based on the first value and the number of the plurality of frequency components for the UL-OFDMA random access. Provided below is the mapping of some claim limitations.

Claim No.
Instant Claims (17,213,687)
Conflicting Patent (10,966,214) 
Claim No.
21
21. A wireless communication device comprising: 

a receiver configured to receive a first type of frame including at least one first field to specify a plurality of frequency components for UL-OFDMA (Uplink Orthogonal Frequency Division Multiple Access) random access; 

controlling circuitry configured to determine 






a number of the plurality of frequency components 

based on the first field and determine whether to respond to the first type of frame, 

based on a first value selected randomly from a first value range and the number of the plurality of frequency components for the UL-OFDMA random access; 

and a transmitter configured to, in response to determining to respond to the first type of frame, 


select one frequency component from the plurality of frequency components for the UL-OFDMA random access and transmit a second type of frame for response to the first type of frame using the selected frequency component, 

wherein the controlling circuitry is configured to determine whether transmission of the second type of frame has succeeded or failed, 

and adjust the first value range based on a result of determining whether transmission of the second type of frame has succeeded or failed, 












the first type of frame includes second information designating a certain terminal to transmit the second type of frame using a second frequency component different from the plurality of frequency components for the UL-OFDMA random access, 

the controlling circuitry is configured to determine whether the wireless communication device is designated in the second information as the certain terminal, 


in response to a determination that the wireless communication device is not designated in the second information as the certain terminal, 



determine whether to respond to the first type of frame based on the first value and the number of the plurality of frequency components 

for the UL-OFDMA random access, 

and in response to a determination that the wireless communication device is designated in the second information as the certain terminal, 

not determine whether to respond to the first type of frame based on the first value and the number of the plurality of frequency components 

for the UL-OFDMA random access, 

and the transmitter is configured to in response to a determination that the wireless communication device is designated in the second information as the certain terminal, 


transmit the second type of frame using the second frequency component.
1. A wireless communication device comprising: 

a receiver configured to receive a first type of frame for UL-OFDMA (Uplink Orthogonal Frequency Division Multiple Access) random access including first information that specifies a plurality of frequency components; 

controlling circuitry configured to determine 

whether to respond to the first type of frame, based on a first value selected randomly from a first value range and 

a number of the plurality of frequency components; 





whether to respond to the first type of frame, based on a first value selected randomly from a first value range and


and a transmitter configured to, in response to determining to respond to the first type of frame, 


select one frequency component from the plurality of frequency components and transmit a second type of frame for response to the first type of frame using the selected frequency component, 

wherein the controlling circuitry is configured to determine whether transmission of the second type of frame has succeeded or failed, 

and adjust the first value range based on a result of determining whether transmission of the second type of frame has succeeded or failed, 

the first information includes information relating to the number of the plurality of frequency components, the controlling circuitry is configured to specify the plurality of frequency components based on the first information, 

the first type of frame includes second information designating a certain terminal to transmit the second type of frame using a second frequency component different from the plurality of frequency components for the UL-OFDMA random access, 

the controlling circuitry is configured to determine whether the wireless communication device is designated in the second information as the certain terminal, 

in response to a determination that the wireless communication device is not designated in the second information as the certain terminal, 


determine whether to respond to the first type of frame based on the first value and the number of the plurality of frequency components, 



and in response to a determination that the wireless communication device is designated in the second information as the certain terminal, 

not determine whether to respond to the first type of frame based on the first value and the number of the plurality of frequency components, 




and the transmitter is configured to in response to a determination that the wireless communication device is designated in the second information as the certain terminal, 

transmit the second type of frame using the second frequency component.
1
35
Independent claim 35 of the instant application can be similarly mapped to conflicting independent claim 5.
Independent claim 35 of the instant application can be similarly mapped to conflicting independent claim 5.
5


As indicated in the table above, it would have been obvious to on having ordinary skill in the art to combine the teachings of conflicting claims 1-15 to determine whether to respond to the first type of frame based on the first value and the number of the plurality of frequency components for the UL-OFDMA random access.	
Below is a mapping of the dependent claims.
Claim No.
Instant Claims (17,213,687)
Conflicting Patent (10,966,214)
Claim No.

22. The wireless communication device according to claim 21, wherein the controlling circuitry is configured to determine whether to respond to the first type of frame based on the first value and the number of the plurality of frequency components for the UL-OFDMA random access only when the wireless communication device has a request for uplink transmission.
2. The wireless communication device according to claim 1, wherein the controlling circuitry is configured to determine whether to respond to the first type of frame based on the first value and the number of the plurality of frequency components only when the wireless communication device has a request for uplink transmission.


23. The wireless communication device according to claim 21, wherein, the controlling circuitry is configured to select the first value from the first value range only when the wireless communication device has a request for uplink transmission.
3. The wireless communication device according to claim 1, wherein, the controlling circuitry is configured to select the first value from the first value range only when the wireless communication device has a request for uplink transmission.


24. The wireless communication device according to claim 21, wherein, the first value range is a contention window for UL-OFDMA and the first value is a back off count value randomly selected from the contention window for UL-OFDMA.
4. The wireless communication device according to claim 1, wherein, the first value range is a contention window for UL-OFDMA and the first value is a back off count value randomly selected from the contention window for UL-OFDMA.


25. The wireless communication device according to claim 21, wherein the first type of frame has an AID (Association ID) field, and the second information is included in the AID field.
6. The wireless communication device according to claim 1, wherein the first type of frame has an AID (Association ID) field, and the second information is included in the AID field.


26. The wireless communication device according to claim 21, wherein the first type of frame has an AID field, a second value indicating that the plurality of frequency components can be used for the UL-OFDMA (Uplink Orthogonal Frequency Division Multiple Access) random access is included in the AID field.
7. The wireless communication device according to claim 1, wherein the first type of frame has an AID field, and a second value indicating that the plurality of frequency components can be used for the UL-OFDMA (Uplink Orthogonal Frequency Division Multiple Access) random access is included in the AID field.


27. The wireless communication device according to claim 26, wherein, the second value is a value defined beforehand by a standard.
8. The wireless communication device according to claim 7, wherein the second value is a value defined beforehand by a standard.



28. The wireless communication device according to claim 26, wherein, the second value is a value of an AID not assigned to any terminal.
9. The wireless communication device according to claim 7, wherein the second value is a value of an AID not assigned to any terminal.


29. The wireless communication device according to claim 26, wherein, the first type of frame includes at least one terminal information field, the terminal information field includes the AID field and a second field, one of the plurality of frequency components is included in the second field.
10. The wireless communication device according to claim 7, wherein the first type of frame includes at least one terminal information field, the terminal information field includes the AID field and a first field, and one of the plurality of frequency components is included in the first field.


30. The wireless communication device according to claim 26, wherein, the terminal information field further includes a third field, information to specify at least one of a MCS (Modulation and Coding Scheme) or a transmission power for the UL-OFDMA is included in the third field.
11. The wireless communication device according to claim 7, wherein the terminal information field further includes a second field, and information to specify at least one of a MCS (Modulation and Coding Scheme) or a transmission power for the UL-OFDMA is included in the second field.


31. The wireless communication device according to claim 21, further comprising at least one antenna.
12. The wireless communication device according to claim 1, further comprising at least one antenna.


32. The wireless communication device according to claim 21, further comprising a memory.
13. The wireless communication device according to claim 1, further comprising a memory.


33. The wireless communication device according to claim 21, further comprising a CPU (Central Processing Unit).
14. The wireless communication device according to claim 1, further comprising a CPU (Central Processing Unit).


34. The wireless communication device according to claim 21, further comprising a display.
15. The wireless communication device according to claim 1, further comprising a display.




As indicated above, the subject matter of the dependent claims are fully disclosed in the conflicting dependent claims. 



Allowable Subject Matter
Subject to the Double Patenting Rejection above, claims 21-35 are allowed.  

The following is an examiner’s statement of reasons for allowance:


For example, STACEY et al. (US20160227579A1) teaches A wireless communication device/method comprising: (STACEY, Fig. 6, paragraphs 70-72, teach a communication station 800 (i.e. communication device) comprising transceiver 810 (i.e. receiver/transmitter) and processing circuitry 806 (i.e. controlling circuitry) for performing the functions as described by Fig. 5.) 
a receiver configured to receive a first type of frame including at least one first field to specify a plurality of frequency components for UL-OFDMA (Uplink Orthogonal Frequency Division Multiple Access) random access; (STACEY, Fig. 5, step 504, paragraphs 60, 62, teach receiving a trigger frame (i.e. a first type of frame) for OFDMA channel access including random access resource allocations for uplink transmission (i.e. including first information to specify a plurality of frequency components).) 
controlling circuitry configured to determine a number of the plurality of frequency components based on the first field and determine whether to respond to the first type of frame, (STACEY, Fig. 5, step 506, 508, paragraph 63, teach analyzing the trigger frame to determine the one or more resource units (i.e. determining whether to respond to the first type of frame).) based on a first value selected randomly from a first value range and the number of the plurality of frequency components for the UL-OFDMA random access; (STACEY, Fig. 5, steps 502, 508, 510, paragraphs 61, 64-65, teach initializing a backoff count to a contention window (CWO) value (i.e. value range) and decrementing the backoff count by a first integer. Based on the first integer being equal to a second integer, and the number of the plurality of frequency components, the user device is configured to randomly select one of the frequency components (i.e. resource unit (RU).)   
and a transmitter configured to, in response to determining to respond to the first type of frame, select one frequency component from the plurality of frequency components for the UL-OFDMA random access and transmit a second type of frame for response to the first type of frame using the selected frequency component, (STACEY, Fig. 5, step 512, paragraph 66, teach transmitting an uplink frame (i.e. a second type of frame) using the selected resource allocation.) 
wherein the controlling circuitry is configured to determine whether transmission of the second type of frame has succeeded or failed, and adjust the first value range based on a result of determining whether transmission of the second type of frame has succeeded or failed, (STACEY, paragraph 68, teaches the user device determining whether an ACK is received from the AP, and adjusting the CWO based on the result of the determination.)
and adjust the first value range based on a result of determining whether transmission of the second type of frame has succeeded or failed, (STACEY, Fig. 5, steps 502, 508, 510, paragraphs 61, 64-65, teach initializing a backoff count to a contention window (CWO) value (i.e. value range) and decrementing the backoff count by a first integer. Based on the first integer being equal to a second integer, and the number of the plurality of frequency components, the user device is configured to randomly select one of the frequency components (i.e. resource unit (RU).)
the first type of frame includes second information designating a certain terminal to transmit the second type of frame using a second frequency component different from the plurality of frequency components for the UL-OFDMA random access,  (STACEY, Fig. 5, steps 504, 506, paragraphs 62-63, teach the trigger frame including information relating to the one or more resource units, and the user device determining the one or more resource units associated with the trigger frame.)

Cariou et al. (US20160360507A1) is directed to determining a first trigger frame including one or more resource block identifications ( RBIDs) associated with one or more resource units on a communication channel (Abstract). For example, paragraph 64 teaches a resource request phase wherein user devices send a specific signal(s) within an uplink OFDMA signal if they want to have a transmit opportunity in the data transmission phase or in future UL MU transmissions.

Jauh et al. (US20160128102A1) is directed to specifying allocated resources for random access and an uplink OFDMA operation duration and timing for multiple uplink OFDMA packets (Abstract). Particularly, Fig. 8, paragraph 40, step 805, teach selecting a resource unit and transmitting an uplink frame via the selected resource unit.

HUANG et al. (US20160183305A1) is directed to reserving dedicated resources and contention resources for uplink OFDMA operation for a list of communications devices (STAs) (Abstract). For example, Fig. 8, steps 806, 807, paragraph 59, teach transmitting a trigger frame specifying an access slot and sub-channel to each STA, and in response to transmitting the trigger frame, receiving multiple uplink frames from the STAs.

JUNG et al. (US20160057736A1) is directed to transmitting information related to a number of resource allocation request messages, and a resource allocation request message is acceptable if the first device is capable of allocating a resource to a second device that transmits the resource allocation request message at a timing point (Abstract). For example, Fig. 8, step 816, paragraph 171, teach including, in scheduling information, resource allocation information that targets a specified STA.

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “the controlling circuitry is configured to determine whether the wireless communication device is designated in the second information as the certain terminal, in response to a determination that the wireless communication device is not designated in the second information as the certain terminal, determine whether to respond to the first type of frame based on the first value and the number of the plurality of frequency components for the UL-OFDMA random access, and in response to a determination that the wireless communication device is designated in the second information as the certain terminal,  not determine whether to respond to the first type of frame based on the first value and the number of the plurality of frequency components for the UL-OFDMA random access, and the transmitter is configured to in response to a determination that the wireless communication device is designated in the second information as the certain terminal, transmit the second type of frame using the second frequency component.” (in combination with each other and the other limitations) as recited in claim 21, and similarly recited in claim 35.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALLI Z BUTT/Examiner, Art Unit 2412